This will acknowledge your request for an official opinion of the Attorney General as to legality of the appropriations for 347 special events listed in 4 of House Bill 1647, 37th Oklahoma Legislature, 1980, Second Regular Session, O.S.L. 1980, ch. _.  Attorney General Opinion No. 80-200, issued August 7, 1980, found that appropriations for four of the special events listed in 4, House Bill 1647, were unconstitutional, based upon facts supplied by your office. Attorney General Opinion No. 80-163 ruled that 3, Senate Bill 120, 37th Oklahoma Legislature, 1980, First Regular Session, O.S.L. 1979, Ch. 289, was unconstitutional to the extent that funds appropriated thereby were donated to expositions, community festivals, or other activities operated and managed by entities other than the State of Oklahoma. The appropriations in these two acts of consecutive legislative sessions were made for essentially identical purposes, i.e. appropriating public funds to a long list of community shows, festivals, expositions, etc. The two Attorney General Opinions, Nos. 80-163 and 80-200, when read together, provide the standards against which the legality of these appropriations may be determined.  We have reviewed the 347 special events listed in 4 of House Bill 1647, and, based upon Attorney General Opinions Nos. 80-163 and 80-200, it is the official opinion of the Attorney General that the appropriation to each of said events is unconstitutional.  (Floyd W. Taylor)